Citation Nr: 0008043	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  98-08 570A	)	DATE
	)
	)


THE ISSUE

Whether a January 1990 decision of the Board of Veterans' 
Appeals which denied entitlement to service connection for an 
acquired psychiatric disorder should be revised or reversed 
on the grounds of clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (the 
Board) on a motion by the moving party alleging clear and 
unmistakable error in a Board decision issued in January 
1990.


FINDING OF FACT

The pleadings submitted by the moving party alleging clear 
and unmistakable error in the January 1990 Board decision do 
not clearly and specifically set forth the Board's claimed 
error of fact or law and why the result in the decision would 
have been manifestly different but for the alleged error.


CONCLUSION OF LAW

The motion is insufficient to support revision of the Board's 
January 1990 decision on the basis of clear and unmistakable 
error.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. 
§§ 20.1403(a) & (c), 20.1404(b) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West Supp. 1999).  Review to determine whether clear and 
unmistakable error exists in a case may be instituted by the 
Board on its own motion, or upon request of a claimant at any 
time after the decision is made.  38 U.S.C.A. § 7111(c) and 
(d).  A request for revision is to be submitted directly to 
the Board and decided by the Board on the merits, 38 U.S.C.A. 
§ 7111(e), and a claim filed with the Secretary requesting 
such reversal or revision is to be considered a request to 
the Board, 38 U.S.C.A. § 7111(f).

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. 
§§ 20.1400-1411 (1999).  According to the regulations, clear 
and unmistakable error is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a) (emphasis added).  
Generally, clear and unmistakable error is present when 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were ignored or incorrectly 
applied.  Id.  Review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when the decision was made.  38 C.F.R. 
§ 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c) (emphasis added).  
Examples of situations that are not clear and unmistakable 
include: (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

In addition to the above, a motion for clear and unmistakable 
error in a Board decision must satisfy specific pleading 
requirements, and if it does not, the motion must be denied.  
38 C.F.R. § 20.1404(b).  The motion must set forth clearly 
and specifically the alleged error, or errors, of fact or law 
in the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Id. (emphasis added).  
Non-specific allegations of failure to follow regulations, 
failure to give due process, and other general, non-specific 
allegations of error are examples of allegations that will 
not meet the pleading requirements necessary to file a motion 
for clear and unmistakable error in a Board decision.  Id.

Initially, as alluded to above, the Board notes that service 
connection for an acquired psychiatric disorder was granted 
by rating decision in August 1997 and assigned a 100 percent 
disability rating effective from June 22, 1994.  Hence, the 
clear and unmistakable error motion challenging the Board's 
denial of service connection for this disability in the 
January 1990 decision is, in effect, a motion seeking 
reversal of the Board's decision for purposes of entitlement 
to an earlier effective date for the grant of service 
connection under 38 C.F.R. § 20.1406(a) (1999).

In its January 1990 decision, the Board found that a post 
service anxiety disorder was not related to any incident in 
service.  It was further determined that the only psychiatric 
disorder present in service was a personality disorder and 
that the evidence of record did not show that a current 
anxiety disorder had its onset in service.

In pleadings prepared by the moving party in June 1998, it 
was asserted that the 1990 Board committed clear and 
unmistakable error for four separate reasons.  First, it is 
asserted that the Board failed in its duty to assist because 
it rendered a decision without the complete service medical 
records.  Second, it is asserted generally that the evidence 
supported a grant of service connection on either a 
presumptive or direct basis and it was clear and unmistakable 
error for the Board to conclude otherwise.  Third, the moving 
party asserts that the VA compensation and pension 
examination ordered by the Board in a February 1989 remand, 
which the 1990 Board in part relied on to deny the moving 
party's claim, was not full and complete because it did not 
identify the etiology of the psychiatric disorder.  Fourth, 
the moving party argues that because the VA Regional Office 
(RO) granted service connection for schizophrenia in a August 
1997 rating decision, the January 1990 decision of the Board 
must have been clear and unmistakable error.

The Board concludes that the moving party has failed to set 
forth persuasive reasons why the decision of January 1990 was 
clearly and unmistakably erroneous to the extent that, had 
the alleged errors not been committed, the outcome in the 
case would have been manifestly different.  38 C.F.R. 
§ 20.1404(b).  The caselaw of the Court and the regulations 
cited above are clear on the point that allegations of clear 
and unmistakable error must be supported by specific 
allegations of error in fact or law in the Board decision, 
and if it is not clear that a different result would have 
ensued but for the error, the error complained of cannot be 
clear and unmistakable. 

The first argument above is based on the duty to assist.  38 
C.F.R. § 20.1403(c)(2) specifically identifies the 
Secretary's failure to fulfill the duty to assist as an 
example of what is not clear and unmistakable error.

The second and third arguments are essentially disagreements 
with how the Board weighed or evaluated the evidence in its 
decision of January 1990.  See 38 C.F.R. § 20.1403(d)(3) 
(disagreement as to how the facts were weighed or evaluated 
is not clear and unmistakable error).  Insofar as the moving 
party claims that the VA examination was incomplete, this is 
precluded from consideration as clear and unmistakable error 
to the extent that it alleges that there was a failure to 
fulfill the duty to assist.  See 38 C.F.R. § 20.1403(c)(2) 
and discussion, supra.

The fourth argument relies on a rating determination of the 
regional office from July 1997, which was itself based in 
part on medical opinions rendered subsequent to the Board's 
January 1990 decision.  A copy of the August 1997 decision of 
the RO and a January 1996 VA compensation and pension 
examination was included with the moving party's arguments.  
The Board is precluded from considering this as part of the 
moving party's motion for clear and unmistakable error.  
Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(a)(b).  The 
RO's decision and the January 1996 VA examination were not 
part of the record at the time of the 1990 Board's 
consideration of the claim for service connection for an 
acquired psychiatric disorder.  See also 38 C.F.R. 
§ 20.1405(b) (no new evidence will be considered in 
connection with the disposition of the moving party's 
motion).

In view of the above, the Board concludes that the moving 
party's pleadings do not sufficiently present valid arguments 
of the "very specific and rare" kind of error that 
constitutes clear and unmistakable error.  38 C.F.R. 
§ 20.1403(a) & (d)(3) (1999).  Without specific allegations 
of error in fact or law in the January 1990 Board decision, 
the motion is insufficient to support revision of the Board's 
decision on the basis of clear and unmistakable error and the 
motion must be denied.



ORDER

The motion alleging clear and unmistakable error in the 
Board's January 1990 decision is denied.



		
	CHRISTOPHER P. KISSEL
Acting Member, Board of Veterans' Appeals


 


